Title: John Quincy Adams to Abigail Adams, 16 January 1780
From: Adams, John Quincy
To: Adams, Abigail



Hond. Mamma
Bilbao Jay. the 16th 1780

I am (by the Grace of God) once more safely arrived at Bilbao. I have wrote you an account of my Voyage and why we put into Spain. I have heard Since I left Ferrol that a Child of foar years old might be put into the leak. It was well for us that we arrived as we did, one more Storm would very probably carried us to the bottom of the Sea. We arrived here yesterday at about one o’clock and found two American Vessels here one a ship belonging to one of the Cobetts and the other a brig belonging to the Tracy’s; When you write me I beg you would let me know whither you have received an account of my Voyage. Please to give all my Duty to Grandpappa Smith and Grand Mamma Hall and Uncles Cranch, Quincy and Adams.

I am your dutiful Son,
John Quincy Adams

